
	
		III
		111th CONGRESS
		2d Session
		S. RES. 639
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 23, 2010
			Mr. Carper (for himself,
			 Mr. McCain, Ms.
			 Collins, and Mr. Dodd)
			 submitted the following resolution; which was referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		RESOLUTION
		Supporting the goals and ideals of Fire
		  Prevention Week, which begins on October 3, 2010, and the work of firefighters
		  in educating and protecting the communities of the United
		  States.
	
	
		Whereas
			 Fire Prevention Week is a time for the public to learn lifesaving fire safety
			 information, practice emergency escape plans, and check and replace smoke alarm
			 batteries;
		Whereas
			 smoke alarms cut the risk of dying in a reported fire in half;
		Whereas, each year, nearly 3,000 people die
			 in home fires in the United States;
		Whereas, in 2009, 82 firefighters lost
			 their lives in the line of duty;
		Whereas
			 more than 50 firefighters have already lost their lives in 2010;
		Whereas
			 1 home structure fire is reported every 82 seconds and 1 civilian fire death
			 occurs every 2 hours and 38 minutes;
		Whereas
			 firefighters in the United States courageously respond to calls and risk their
			 lives to protect families and communities from fire, natural disasters, and
			 acts of terrorism;
		Whereas
			 firefighters provide emergency medical services, special rescue response,
			 hazardous material response, wildfire suppression, and fire education;
		Whereas
			 Fire Prevention Week is the longest running public health and safety observance
			 on record, and, since 1922, firefighters have been honored for their role in
			 educating and protecting the public during Fire Prevention Week;
		Whereas
			 the National Fire Protection Association has designated the week beginning on
			 October 3, 2010 as Fire Prevention Week; and
		Whereas
			 the people of the United States can do their part to protect themselves, their
			 families, and firefighters by checking their smoke alarms regularly: Now,
			 therefore, be it
		
	
		That the Senate supports—
			(1)the goals and the ideals of Fire Prevention
			 Week, which begins on October 3, 2010, as designated by the National Fire
			 Protection Association; and
			(2)the work of firefighters in educating and
			 protecting the communities of the United States.
			
